DETAILED ACTION
Disposition of Claims
Claims 1-12 were pending.  Claim 2 has been cancelled.  New claims 13-20 are acknowledged and entered.  Amendments to claims 1, 3-5, and 8-12 are acknowledged and entered.  Claims 1 and 3-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0109176 A1, Published 04/09/2020.  Amendments to the specification presented on 04/14/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The Power of Attorney filed on 02/16/2021 is noted.

Drawings
(Objection withdrawn.)  The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the filing and acceptance of an appropriate petition.

Claim Objections
(Objection withdrawn.)  The objection to Claims 2 and 4 because of typographical informalities is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-12 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claims 3 and 8 and dependent claims 4-7 and 9-12 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claims 3, 5, 8, and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claim 8 and dependent claims 9-12 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, and 5-12 under 35 U.S.C. 102(a)(1) as being anticipated by Blanco et. al. (Blanco JCG, et. al. Nat Commun. 2018 May 15;9(1):1904.; hereafter “Blanco”), is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim(s) 1, 3, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et. al. (Schmidt MR, et. al. J Virol. 2014 Sep 1;88(17):10165-76. Epub 2014 Jun 25.; hereafter “Schmidt”), is withdrawn in light of the amendments to the claims.  


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 3, and 5-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,974,797 in view of Blanco (supra), is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claims 1, 3, and 5-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 16-23, 25-26, and 45-50 of U.S. Patent No. 9,216,212 in view of Blanco (supra), is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claims 1, 3, and 5-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,399,059 in view of Blanco (supra), is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3, and 5-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 15-16, 18, 21-22, and 29-37 of withdrawn in light of the amendments to the claims.


Conclusion
Claims 1 and 3-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL B GILL/
Primary Examiner, Art Unit 1648